Title: To Benjamin Franklin from Jean-Charles-Pierre Lenoir, 31 January 1781
From: Lenoir, Jean-Charles-Pierre
To: Franklin, Benjamin


a Paris Ce 31. Jer. 1781
J’ai L’honneur de vous envoyer, Monsieur, la permission, que vous desirez, pour que la Caisse de livres arrivée à la douane a votre adresse, Soit delivrée à la personne que vous chargez de la retirer, Sans Etre portée à la chambre Syndicale.
J’ai L’honneur d’être avec un Respectueux attachement, Monsieur, Votre tres humble et très obeissant serviteur
Lenoir
M. Franklin.
 
Notation: Le Noir Paris 31. Janr. 1781.
